REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest a method for securing a first load and a second load with a dunnage bag including a deformable support connected to a dunnage bag wherein the bag support is positioned on the first load and the second load such that the support extends across a void between the first load and the second load and suspends the dunnage bag at least partially within the void, and further wherein the bag is inflated so as to expand and contact the first and second loads, thereby causing the support to deform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612